February 3, 2015



Fourth Court of Appeals

Deputy Clerk/Jennifer Saenz # 53221                                     Q ,


                                                                                c. :

RE: Filing of Response to Appellee
    Sheriff of Atascosa's brief
    Court of Appeals No:04-14-00612-CV

                                                                                eD




Dear Clerk,Saenz # 53221




    Please find enclosed my Response     to   the    filing   of Appellee Sheriff's

brief with added exhibits,"I","J","K", please file       this for me. Thank you for
your help in this matter, also please make sure Appellee gets a copy. If there
is anything else I need to do or correct please contact me.




                                                    Respectfully submitted
                                                                                *\


                                                    David A. Edwards # 907246
                                                    Appellant/pro se
                                                    Ellis Unit, 1697 FM 980
                                                    Huntsville, Tx 77343